          Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAWAAN PARHAM,                                        :
    Plaintiff,                                        :
                                                      :                             CIVIL ACTION
        v.                                            :                             NO. 16-6148
                                                      :
WARDEN GERALD MAY, et al.,                            :
    Defendants.                                       :

                                           MEMORANDUM

JONES, II J.                                                                                April 23, 2020

I.      INTRODUCTION1

        Plaintiff Kawaan Parham (“Plaintiff”) brings this civil rights action under 42 U.S.C. § 1983

against Warden Gerald May (“Defendant May”) and Correctional Officers Velazquez and

Roseberry (“Correctional Officer Defendants”) (collectively, the “Defendants”) in relation to his

pretrial confinement at the Curran-Fromhold Correctional Facility (“CFCF”).2 In his Third

Amended Complaint (ECF No. 40) [hereinafter TAC], Plaintiff alleges Defendants violated his

federal constitutional rights when they interfered with his access to the courts, impeded his

opportunity to make bail, and implemented policies that resulted in a punitive pretrial detainment.

Presently before the Court is Defendants’ Motion to Dismiss Plaintiff’s Third Amended Complaint

(ECF No. 41) [hereinafter Motion] under Rule 12(b)(6) of the Federal Rules of Civil Procedure.3


1
  The Court trusts the Parties’ familiarity with the relevant factual and procedural background. See Court’s
3/28/2019 Memorandum Opinion and Order (ECF Nos. 38, 39) for a comprehensive recitation of the facts.
(Plaintiff “brought the instant [42 U.S.C.] § 1983 civil rights action alleging an unlawful deprivation of his
liberty caused by Defendants Velazquez and Roseberry’s failure to deliver the documents necessary for his
release, and Warden May’s failure to train them in the proper ‘handling and processing of bail bond
documents.’”).
2
  The Curran-Fromhold Correctional Facility (7901 State Road, Philadelphia, Pennsylvania 19136) is part
of the Philadelphia Department of Corrections and colloquially known as the “State Road” jail. The Court
takes judicial notice of the facility’s colloquial name and refers to it as such herein.
3
  On March 28, 2019, the Court issued an extensive Memorandum Opinion and Order (ECF Nos. 38, 39)
granting Defendants’ Motions to Dismiss (ECF Nos. 29, 32, 36) and providing Plaintiff with one final
opportunity to amend his complaint. Plaintiff submitted his Third Amended Complaint (ECF No. 40)


                                               Page 1 of 15
         Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 2 of 15




For the reasons set forth herein, Defendants’ Motion is granted in part and denied in part.

II.    STANDARD OF REVIEW

       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff’s complaint must present a

plausible claim. Courts reviewing a motion to dismiss pursuant to Rule 12(b)(6) must “accept all

factual allegations as true, construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled to

relief.” See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v.

Roche Holdings, Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2008)); see also Bell Atl. Corp. v. Twombly,

550 U.S. 544, 563 n.8 (2007). To satisfy facial plausibility, a claim’s factual content must allow

“the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Sweda v. Univ. of Pennsylvania, 923 F.3d 320, 325 (3d Cir. 2019) (citation omitted); Thompson v.

Real East Mortg. Network, 748 F.3d 142, 147 (3d Cir. 2014). This “plausibility standard is not

akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Although the court must

“accept all factual allegations as true and construe the complaint in the light most favorable to the

plaintiff... [it is] not compelled to accept unsupported conclusions and unwarranted inferences…

or a legal conclusion couched as a factual allegation.” Estate of Roman v. City of Newark, 914

F.3d 789, 795-96 (3d Cir. 2019) (citations omitted).

III.   DISCUSSION

       A district court must take three steps to assess the sufficiency of a complaint challenged

under Rule 12(b)(6). The court must: (1) identify the elements a party must plead to state a claim;



[hereinafter TAC] on April 12, 2019. On April 29, 2019, Defendants collectively filed the instant Motion
to Dismiss Plaintiff’s Third Amended Complaint (ECF No. 41), to which Plaintiff responded in opposition
on May 13, 2019 (Plaintiff’s Response in Opposition, ECF No. 42).


                                             Page 2 of 15
         Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 3 of 15




(2) evaluate whether the allegations raised are merely legal conclusions and thus not entitled to the

assumption of truth; and (3) assume the veracity of well-pleaded factual allegations to determine

whether they “plausibly give rise to an entitlement for relief.” Santiago v. Warminster Twp., 629

F.3d 121, 130 (3d Cir. 2010) (citation omitted). At this early stage of the litigation, a court must

only determine whether the non-moving party has sufficiently plead its claims—not whether the

non-movant can prove them. Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009).

       Plaintiff submitted his TAC on April 12, 2019, asserting four causes of action against the

Defendants. Count I alleges Defendant May violated Plaintiff’s Fourteenth Amendment right to

be free from excessively harsh pretrial confinement by failing to provide inmates at the “State

Road” jail with “constitutionally adequate confinement conditions.” TAC ¶¶ 58-63. Count II

contends that all Defendants violated Plaintiff’s First, Fourth, and Fourteenth Amendment rights

when they interfered with his option to make bail.          TAC ¶¶ 64-73.      Count III claims the

Correctional Officer Defendants violated Plaintiff’s First and Fourteenth Amendment rights by

tampering with the receipt of his legal mail. TAC ¶¶ 74-81. Count IV argues all Defendants

further violated Plaintiff’s First, Fourth, and Fourteenth Amendment rights when they impeded his

access to the courts and “thwarted his exercise of a court-ordered release on bail.” TAC ¶¶ 7, 82-

89. Presently, the Defendants move to dismiss Plaintiff’s TAC for its failure to state a claim upon

which relief can be granted. The Court addresses each Count of Plaintiff’s TAC in turn.

   A. Count I Against Warden Gerald May in His Official Capacity

       Count I of the TAC—which asserts a claim against Defendant May in his role as the official

in charge of overseeing the confinement conditions for pretrial detainees at the “State Road”

prison—is barred by the statute of limitations. In Count I, Plaintiff alleges the following:

(1) Plaintiff was housed in an overcrowded facility (i.e., the “State Road” prison) during his pretrial

confinement; (2) the cells there were designed to house no more than two inmates at once;


                                            Page 3 of 15
          Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 4 of 15




(3) overcrowding lead to the practice of housing three detainees in a single cell; and (4) Plaintiff’s

conditions of confinement amounted to pretrial punishment because the overcrowded housing

structure at the “State Road” jail failed to serve a deliberate purpose and shocked the conscience.

TAC ¶¶ 45-48, 60, 62-63. As Defendant May was the official in charge of supervising the

conditions of confinement at the “State Road” facility, Plaintiff argues Defendant May violated

his Fourteenth Amendment Due Process rights when he neglected to provide pretrial detainees in

that facility with “constitutionally adequate confinement conditions.” TAC ¶¶ 59-60.

        In the instant Motion, Defendant May asks the Court to dismiss Count I on the grounds

that Plaintiff’s claim is barred by the statute of limitations. Specifically, he alleges the claim has

been barred since February 2, 2019,4 as claims brought in Pennsylvania under 42 U.S.C. § 1983

have a two-year statute of limitations.5 Defendant May also contends that notwithstanding

Plaintiff’s untimely allegation, the conditions of confinement at the “State Road” prison during

Plaintiff’s pretrial detainment there did not give rise to a constitutional violation. Mot. 6.6

        As to the statute of limitations defense, Plaintiff insists that Count I of his TAC relates back

to his original pleading and is thus admissible under the relation-back doctrine. Pl.’s Resp. Opp’n

11, ECF No. 42. To determine whether Count I in the TAC relates back to Plaintiff’s original

submission, the Court looks at the relevant claim in the amended pleading and compares it to the

claims alleged in the original complaint. The Federal Rules of Civil Procedure allow the relation

back of an otherwise time-barred claim in an amended pleading when “the amendment asserts a



4
  As Plaintiff was confined at the “State Road” prison until February 2, 2017, TAC ¶ 43, Plaintiff must have
brought his claim by February 2, 2019— “at the absolutely latest.” Mot. 13.
5
  McCreary v. Redevelopment Auth., 427 F. App’x 211, 214 (3d Cir. 2011). In claims brought under 42
U.S.C. § 1983, the clock on the statute of limitations begins to run either (a) on the day the “plaintiff’s cause
of action arises” or (b) when the plaintiff discovers the injury upon which the claim is based. Romero v.
Allstate Corp., 404 F.3d 212, 221-22 (3d Cir. 2005).
6
  The Court uses the pagination associated with the ECF filing stamp.


                                                 Page 4 of 15
          Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 5 of 15




claim or defense that arose out of the same conduct, transaction, or occurrence set out—or

attempted to be set out—in the original pleading[.]” Fed. R. Civ. P. 15(c)(1)(B). Accordingly,

“[t]he underlying question of a Rule 15(c) analysis is whether the original complaint adequately

notified the defendants of the basis for liability the plaintiff would later advance in the amended

complaint.” Glover v. FDIC, 698 F.3d 139, 146 (3d Cir. 2012) (citation omitted).

        Plaintiff’s confinement-conditions claim concerns three separate, but related, factual

assertions: (1) the facility where Plaintiff served his pretrial detention was overcrowded and used

triple-celling to accommodate the excess population; (2) Plaintiff completed about 70% of his

confinement in cells housing three detainees; and (3) approximately 70% of Plaintiff’s day was

spent in lockdown and confined to his cell. TAC ¶¶ 47-51. None of these circumstances are

mentioned—or even alluded to—in Plaintiff’s original complaint.7 Plaintiff’s first complaint

focused exclusively on the Correctional Officer Defendants’ failure to properly deliver Plaintiff’s

court mail.    Now, Plaintiff attempts to use the relation-back doctrine to allege a different

constitutional violation against a separate defendant based on facts absent from the initial pleading.

        Plaintiff contends that because the first complaint “already [put] at issue those excessively

harsh conditions and [plead] the same occurrence from which the confinement-condition[s] claim

arises,” Count I in the TAC relates back to the original filing. Pl.’s Resp. Opp’n 11. In particular,

he claims that the relevant occurrence concerns his pretrial confinement altogether. Plaintiff

further suggests Count I relates back to the initial pleading because it “amplifies the factual

circumstances surrounding the already pleaded circumstance of the severe mental burden resulting

from his pretrial confinement.” Pl.’s Resp. Opp’n 12 (quoting Bensel v. Allied Pilots Ass’n, 387



7
 Plaintiff would have the Court excuse the deficiency in his original complaint because he filed it pro se.
While pro se complaints are to be construed liberally, the Court finds that not even the most liberal reading
of Plaintiff’s initial complaint would show a confinement-conditions claim therein.


                                               Page 5 of 15
         Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 6 of 15




F.3d 298, 310 (3d Cir. 2004)).

       To show he raised the confinement-conditions claim at the outset of the litigation, Plaintiff

selectively quotes the original complaint. He states, “I went through severe mental anxiety and

stress because me staying in prison eventually would effect (sic) my well-being and the outcome

of my case. I also sustained injuries to my back and left shoulder that the institution refused to give

me the proper treatment for.” See Original Compl. 3, ECF No. 1 (emphasis added). When read in

its entirety, however, the quoted passage demonstrates that the relevant occurrence refers to the

reality of Plaintiff’s continued detention at the “State Road” jail—not to the conditions of that

detention. Furthermore, Plaintiff’s claim against Defendant May fails to meet the standard for

amendments outlined in Bensel v. Allied Pilots Ass’n, 387 F.3d 298 (3d Cir. 2004).

       As explained in Bensel—and to which Plaintiff cites in his Response in Opposition—

amendments to a complaint must “restate the original claim with greater particularity or amplify

the factual circumstances surrounding the pertinent conduct.” Bensel, 387 F.3d at 310. Plaintiff’s

first complaint contained no original confinement-conditions claim to restate. As a result, the

factual content presently at issue fails to amplify anything in the original complaint. Plaintiff’s

initial pleading solely alleged constitutional violations by the Correctional Officer Defendants.

Bensel, therefore, defeats Plaintiff’s argument.

       The Court finds that Plaintiff’s relation-back argument is meritless because the original

complaint is completely devoid of facts alleging Plaintiff sustained injuries from the conditions of

his confinement. As Plaintiff’s TAC fails to relate back to any conduct, transaction, or occurrence

alleged in Plaintiff’s original complaint, the Court will not evaluate Plaintiff’s substantive

arguments on the conditions of confinement at the “State Road” prison. Furthermore, since

Plaintiff’s confinement-conditions claim neither relates back to the original complaint nor was it




                                            Page 6 of 15
         Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 7 of 15




alleged by February 2, 2019—an end to the two-year time period by which Plaintiff must have

plead these allegations—the claim is barred by the statute of limitations. As such, Count I against

Defendant May is dismissed with prejudice.

    B. Counts II, III, and IV against Warden Gerald May and Correctional Officers
       Velazquez and Roseberry

        The Public Health and Welfare § 1983 provides citizens with a remedy in instances when

state officials engage in conduct “under the color” of law and cause “deprivations of rights secured

by the Constitution and the laws of the United States.” 42 U.S.C. § 1983 (2012). To bring a claim

under § 1983, Plaintiff must plausibly plead: (1) the violation of a right secured by the Constitution

or the laws of the United States; and (2) that the alleged deprivation was committed by a person

acting under the color of state law. Miller v. Mitchell, 598 F.3d 139, 147 (3d Cir. 2010); Nicini v.

Morra, 212 F.3d 798, 806 (3d Cir. 2000). Additionally, to survive Defendants’ Motion to Dismiss,

Plaintiff must plead the elements of municipal liability set forth in Monell v. Dep’t of Soc. Serv’s

of City of New York, 436 U.S. 658 (1978).

        1.      Claims Against Warden Gerald May in His Individual Capacity

        Plaintiff brings forth claims against Defendant May and five unidentified correctional

facility officials, arguing those officials are responsible for injuries Plaintiff allegedly sustained as

a result of the conditions of confinement at the “State Road” prison. Presently, Defendants ask the

Court to dismiss Plaintiff’s individual capacity claim against Defendant May, arguing the TAC

fails to show Defendant May’s personal involvement in any of the supposed constitutional

violations. The Motion denounces Plaintiff’s conclusory statements about Defendant May’s

participation in the constitutional violations—provided that unsupported legal conclusions

masquerading as factual allegations are insufficient to survive a motion to dismiss in an individual

capacity lawsuit.



                                             Page 7 of 15
          Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 8 of 15




        With respect to Counts II, III, and IV, Plaintiff claims the officials are liable in their

individual and official capacities for numerous mistakes in relation to the inmates’ receipt of mail

at the “State Road” facility. “To establish personal liability in a § 1983 action, it is enough to show

that the official, acting under color of state law, caused the deprivation of a federal right.”

Kentucky v. Graham, 473 U.S. 159, 166 (1985). Additionally, a “supervisor may be personally

liable . . . if he or she participated in violating the plaintiff’s rights, directed others to violate them,

or, as the person in charge, had knowledge of and acquiesced in his subordinates’ violations.”

Santiago v. Warminster, 629 F.3d 121, 129 (3d Cir. 2010) (citation omitted).

        The Court finds that Plaintiff’s TAC is wholly deficient as to Defendant May’s personal

involvement in the alleged constitutional violations since there are no factual allegations to support

the viability of a claim against him in his individual capacity.8 In each of the relevant counts,

Plaintiff alleges Defendant May failed to do the following: (1) train correctional officers;

(2) provide those officials with manuals or instructions; and (3) institute policies or procedures

that would have protected Plaintiff from the constitutional violations he allegedly suffered. TAC

¶¶ 68-70, 77-80, 85-88. With respect to the court mail, the TAC only discusses the acts of the

Correctional Officer Defendants. TAC ¶¶ 36-41. Plaintiff failed to include any facts alleging

Defendant May either: (1) “participated in” preventing Plaintiff from receiving his mail;

(2) “directed others to” preclude Plaintiff from receiving his mail; or (3) “had knowledge of and

acquiesce in” preventing Plaintiff from receiving his mail. TAC ¶¶ 36-41. Accordingly, the Court

dismisses all individual capacity claims against Defendant May.




8
  Defendants compare Plaintiff’s allegations to those presented by the plaintiff in Santiago v. Warminster,
629 F.3d 121 (3d Cir. 2010)—a case in which the plaintiff sought to hold two police supervisors liable for
their part in a home raid. Santiago, 629 F.3d at 127. The Third Circuit dismissed the case against the police
supervisors and held that the claims were conclusory and did not satisfy the pleading standard. Id.


                                               Page 8 of 15
         Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 9 of 15




       2.      Claims Against Defendant May in his Official Capacity

       Plaintiff also alleges claims against Defendant May in his official capacity. A lawsuit

brought against an official in their official capacity is considered a suit against the municipality.

Gregory v. Chehi, 843 F.2d 111, 120 (3d Cir. 1998) (“[a]s long as the government entity receives

notice and an opportunity to respond, an official-capacity suit is, in all respects other than name,

to be treated as a suit against the entity”) (citing Kentucky, 473 U.S. at 166). A plaintiff may assert

a § 1983 claim against a municipality in two ways: either (1) alleging that “an unconstitutional

policy or custom of the municipality lead to his or her injuries” or (2) claiming his or her injuries

“were caused by a failure or inadequacy by the municipality that reflects a deliberate or conscious

choice.” Forrest v. Parry, 930 F.3d 93, 105 (3d Cir. 2019).

       As to the first theory, a plaintiff must allege that ‘a [local] government’s policy or custom

. . . inflict[ed] the injury’ in question.” Estate of Roman v. City of Newark, 914 F.3d 789, 798 (3d

Cir. 2018) (citing Monell, 436 U.S. at 694). The municipality may be liable either “when the policy

or custom itself violates the Constitution” or when the policy or custom is “the moving force

behind the constitutional tort of one of its employees.” Thomas v. Cumberland Cty., 749 F.3d 217,

222 (3d Cir. 2014) (citations omitted). When seeking to establish liability based on a municipal

policy, the plaintiff must show that “a decisionmaker possess[ing] final authority to establish

municipal policy . . . issue[d] an official proclamation, policy, or edict.” Id.

       Defendants argue that Plaintiff’s TAC fails to identify any municipal policy or custom at

the “State Road” prison leading to the injuries in question. Furthermore, Defendants construe

Plaintiff’s allegations as mere recitals of the legal standard for Monell liability, as well as claim

that the TAC is “devoid of specific factual allegations regarding an actual policy, procedure or

custom of the City.” Mot. 10. By contrast, Plaintiff alleges his pleading is like the one successfully

submitted in Johnson v. Thomas, No. 16-5188, 2017 WL 432535 (E.D. Pa. Feb. 1, 2017). In


                                            Page 9 of 15
        Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 10 of 15




Johnson, the Court found the complaint “elaborated on the policy by alleging that it provided

inadequate notice to prisoners to be heard, and inadequate constitutional safeguards.” Johnson,

2017 WL 432535, at *6. However, this Court finds that Plaintiff’s case is comparable to the

circumstances presented in Estate of Roman v. City of Newark. Like the plaintiff in Estate of

Roman, Plaintiff currently fails to point to a specific policy proclamation. Estate of Roman, 914

F.3d at 798. (“Roman has not pled a municipal policy as his amended complaint fails to refer to

an official proclamation, policy, or [an] edict.”) (citations omitted).

       The Court finds that Plaintiff’s TAC fails to allege the existence of a municipal policy or

custom in violation of the Constitution. At no point in the factual allegations does Plaintiff refer

to any actions or declarations by Defendant May that would be representative of a policy. Plaintiff

only discusses the actions of the Correctional Officer Defendants. Much like the complaint

dismissed in Estate of Roman, Plaintiff’s TAC fails to outline the requisite municipal custom.

Municipal liability claims based on custom “can be proven by showing that a given course of

conduct, although not specifically endorsed or authorized by law, is so well-settled and permanent

as virtually to constitute law.” Id. Presently, Plaintiff does not discuss a pattern of conduct that is

so “well-settled” or “permanent” as to constitute law, thus foreclosing the avenue to allege that a

municipal custom violates the Constitution.

       Plaintiff is therefore left with “failure to” claims—the final avenue under Monell through

which plaintiffs can allege that a municipal policymaker has not acted or acquiesced in the

unconstitutional conduct at issue. In “failure to” claims, a municipality is liable where “the need

to take some action to control the agents of the government is so obvious and the inadequacy of

existing practice so likely to result in the violation of constitutional rights, that the policymaker

can reasonably be said to have been deliberately indifferent to the need.” Natale v. Camden Cty.




                                            Page 10 of 15
        Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 11 of 15




Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003). In the TAC, Plaintiff explicitly attacks Defendant

May’s failure to take numerous actions, resulting in Plaintiff’s inability to exercise his bail option.

       Defendants argue that Plaintiff cannot sustain his “failure to” or inadequacy claims, as he

has failed to show any past violations of prisoners’ rights. Plaintiff concedes that he has not alleged

a series of violations; but submits that proof of multiple violations is but one way of proving a

failure or inadequacy claim. Specifically, Plaintiff maintains that the need for the procedures

Defendant May failed to implement was “so obvious that failure to do so could properly be

characterized as deliberate indifference to constitutional rights even without a pattern of

constitutional violations.” Pl.’s Resp. Opp’n 15 (quoting Buoniconti v. City of Philadelphia, 148

F. Supp. 3d 425, 440 (E.D. Pa. Dec. 7, 2015)). Plaintiff further alleges that the need for training

or additional policies to prevent the constitutional violations Plaintiff suffered was “so obvious,”

that Defendant May’s failure to implement them is indicative of his deliberate indifference to

Plaintiff’s constitutional rights. In particular, Plaintiff suggests that the structure at the “State

Road” prison—which resulted in the failure to deliver Plaintiff’s court mail—demonstrated the

constitutional need for additional “training, policy and procedure,” making these additional

safeguards “obvious.” Pl.’s Resp. Opp’n 17.

       The Court finds that dismissal of Plaintiff’s deliberate indifference claim would be

inappropriate at this time. As Plaintiff correctly notes, a pattern or practice of deliberate

indifference is not necessary to show a constitutional violation. Buoniconti, 148 F. Supp. 3d at

440. While in confinement, inmates continue to enjoy the right of access to their mail. See Jones

v. Brown, 461 F.3d 353, 359 (3d Cir. 2006) (“Prisoners, by virtue of their incarceration, do not

forfeit their First Amendment right to use of the mails[.]”). Prisoners also maintain a due process

interest in exercising bail options presented to them. Steele v. Cicchi, 855 F.3d 494, 502 (3d Cir.




                                            Page 11 of 15
         Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 12 of 15




2017) (“We conclude that Steele had a protected liberty interest in exercising his bail option once

his bail was set.”). As such, Plaintiff has shown that—at a minimum—the failure to enact policies

to either (1) track mail or (2) identify inmates who are eligible for release risked the possibility of

inmates at the “State Road” prison not receiving their mail or being able to exercise their option

for release. Accordingly, the Court finds that Plaintiff has plausibly plead Defendants showed

deliberate indifference to Plaintiff’s constitutionally protected rights to access the courts, receive

legal mail, and exercise the option for bail.

        3.       Claims Against Correctional Officers Velazquez and Roseberry

        In his individual capacity claims against the Correctional Officer Defendants, Plaintiff

alleges the following: (1) interference with his option for bail; (2) interference with receipt of his

legal mail; and (3) interference with his access to the courts—in violation of the First, Fourth, and

Fourteenth Amendments. Defendants request the dismissal of each claim, arguing that because

Plaintiff merely pleads negligence, the factual allegations in the Complaint are insufficient to bring

a § 1983 suit.9 By contrast, Plaintiff argues the facts presented in the TAC are sufficient to support

a finding of gross negligence on the part of the Defendants. Moreover, Plaintiff contends that

because assessing the Defendants’ state of mind is fact-based, such a question is not properly at

issue at this stage of the litigation.

        “Actions may be brought in federal court under § 1983 when there has been infringement

of a liberty interest by intentional conduct, gross negligence or reckless indifference, or an



9
  Defendants also argue that because Plaintiff’s lawyer was in charge of submitting the paperwork to the
court, the Correctional Officer Defendants’ failure to deliver Plaintiff’s legal mail did not “impede” Plaintiff
from exercising his option for bail. Mot. 16. Defendants’ position seems to be that because the defense
attorney’s role in submitting the paperwork was a superseding cause, the misplaced mail cannot be
considered a proximate cause of Plaintiff’s injury. That is a question for the jury to decide—in particular
because it appears Plaintiff would have known to inform his defense of attorney that he had secured an
appropriate residence had Plaintiff received his letter when it was delivered to the “State Road” prison.


                                                Page 12 of 15
        Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 13 of 15




established state procedure.” Davidson v. O’Lone, 752 F.3d 817, 828 (3d Cir. 1988). As such, the

question before the Court is whether the factual allegations in the TAC—when taken as true and

in the light most favorable to Plaintiff—plausibly suggest that the acts of the Correctional Officer

Defendants were either grossly negligent or intentional when they failed to deliver Plaintiff’s legal

mail. Were this case only dependent on the fact that Plaintiff’s mail was lost, the Correctional

Officer Defendants’ argument would likely prevail.

       In this case, however, the Correctional Officer Defendants not only failed to deliver

Plaintiff’s mail, they also suppressed the mail by leaving it in a desk drawer for sixteen months

following Plaintiff’s court date. Compared with Barrett v. Karnes, No. 14-CV-01250, 2015 U.S.

Dist. LEXIS 135377, at *11-12 (M.D. Pa. 2015), Plaintiff’s claim is substantial. In Barrett, the

court dismissed the complaint after finding that “at most, the amended complaint allege[d] facts

from which it may be plausibly inferred that one or two of [the Plaintiff’s] outgoing letters was

negligently handled and lost in transit[.]” Id. at *12. This led the court to conclude the complaint

was insufficient because “any allegation that [the defendant] personally withheld or destroyed

[Plaintiff]’s outgoing mail [was] speculative and conclusory.” Id. (citations omitted). Horan v.

Collins, No. 13-CV-00140, 2016 WL 5030468, at *11 (M.D. Pa. Aug. 8, 2016) (dismissing

complaint because allegations only inferred that “mail was lost in transit,” as opposed to “withheld

or destroyed” by defendants).

       The Court finds that the facts in Plaintiff’s TAC are sufficiently distinguishable from the

facts presented in Barrett and Horan to enable this suit to go forward. Plaintiff alleged that his

mail was not delivered to him, and that the Correctional Officer Defendants worked in Plaintiff’s

cell block and were responsible for delivering the mail to detainees. The court mail sent to Plaintiff

was never delivered. Specifically, it was placed in a drawer in the cell block and left there for over




                                           Page 13 of 15
        Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 14 of 15




a year. Plaintiff only received said mail once a third correctional officer became aware of its

existence. These facts, while not dispositive, suggest more than mere negligence. Accordingly,

the Correctional Officer Defendants’ Motion is denied with respect to Counts II, III, and IV.

   C. Heck Preclusion

       Defendants argue that based on the Heck doctrine, the Court should dismiss Plaintiff’s

action with prejudice. Heck v. Humphrey, 512 U.S. 477 (1994). Defendants contend that Heck

controls the instant action, as Heck bars judgment where the judgment “would necessarily

demonstrate the invalidity of confinement or its duration,” and Plaintiff’s claims ask the Court “to

challenge the duration of the state court sentence” Plaintiff received. Mot. 17. Despite Plaintiff

neither directly challenging the validity of his conviction nor the duration of his sentence,

Defendants argue Plaintiff has “effectively” challenged the duration of his state court sentence.

Mot. 17. In response, Plaintiff submits that Heck is irrelevant to the matter at hand. Whether this

suit falls under the Heck doctrine turns on whether Plaintiff’s success will necessarily invalidate

his sentence. The Court finds Defendants have failed to show that it would.

       First, Defendants rely on cases where Heck precluded suit because the plaintiff challenged

the duration or fact of his conviction. Here, Defendants argue that Plaintiff’s suit is analogous to

Gause v. Haile, 559 F. App’x 196 (3d Cir. 2014) and Royal v. Durison, 254 F. App’x 163 (3d Cir.

2007), because, as in those cases, Plaintiff “asks the Court to challenge the duration of the state

court sentence that Plaintiff received.” Mot. 17. In Gause, the plaintiff argued that he was

improperly denied credit for time served and that his sentence was “an unlawfully long period of

detention.” Gause, 559 F. App’x at 198. Likewise, in Royal, the plaintiff argued that “his Eighth

Amendment rights were violated when he was incarcerated for more than six months in excess of

the maximum sentence allowed under Pennsylvania law[.]” Royal, 254 F. App’x 165 (citation




                                          Page 14 of 15
        Case 2:16-cv-06148-CDJ Document 44 Filed 04/23/20 Page 15 of 15




omitted). In both Royal and Gause, the Third Circuit found that Heck applied to bar the respective

suits because success in each one would necessarily invalidate the plaintiff’s sentence for being

too long. See id. (“Were we to hold that the Commonwealth did, in fact, incarcerate Royal beyond

the statutory maximum we would necessarily be holding that the confinement or its duration was

invalid[.]”); see also Gause, 559 F. App’x at 198 (“A ruling that Gause was held in excess of the

maximum sentence would necessarily imply the invalidity of his confinement or duration and

would therefore violate Heck.”) (citations omitted). Neither case is analogous to Plaintiff’s

allegations because Plaintiff does not argue that his sentence exceeded the statutory maximum. As

such, Defendants fail to show that success in the instant case would necessarily invalidate

Plaintiff’s state court sentence. Accordingly, the Court denies Defendants’ argument for dismissal

based on Heck.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss is granted as to Count I of

Plaintiff’s Complaint. To the extent that he is sued in his individual capacity, Counts II, III, and

IV are dismissed against Defendant May. To the extent that he is sued in his official capacity,

Defendant May’s Motion is denied as to Counts II, III, and IV. Furthermore, the Correctional

Officer Defendants’ Motion is denied as to Counts II, III, and IV. An appropriate Order follows.



                                                             BY THE COURT:




                                                             /s/ C. Darnell Jones, II
                                                             C. DARNELL JONES, II           J.




                                          Page 15 of 15
